Citation Nr: 0123864	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-08 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent, prior to 
August 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

The issue of an increased rating for the veteran's service-
connected PTSD comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Muskogee, Oklahoma RO, which granted service connection for 
the PTSD and assigned a 30 percent disability evaluation, 
effective from August 15, 1997.  The veteran submitted a 
notice of disagreement (NOD) in April 1998, a statement of 
the case (SOC) was issued in May 1998, and the veteran 
submitted a substantive appeal (VA Form 9) in June 1998.  
Thereafter, in a June 1998 rating decision, the RO increased 
the rating for the veteran's PTSD from 30 to 50 percent, 
effective from August 15, 1997.  While the issue was still 
pending appeal, the RO in a February 1999 rating decision 
again increased the rating for the veteran's PTSD from 50 to 
100 percent, effective from August 3, 1998.  Thus, this claim 
remains on appeal as to the disability evaluation assigned 
prior to August 3, 1998, which is less than the maximum 
available benefits under VA laws and regulations.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In addition, as the 
veteran has continuously pursued his appeal since he filed 
his disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board further notes that the veteran submitted a claim 
for a permanent and total rating in July 1999.  The RO denied 
this claim in a rating decision dated in July 1999, and the 
veteran was provided notice of that decision by letter dated 
in August 1999, but did not submit a written notice of 
disagreement (NOD).  Pursuant to 38 U.S.C.A. § 7105, a NOD 
initiates appellate review that is completed by the 
claimant's filing of a substantive appeal after VA issues a 
SOC.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2000).  

The Board is cognizant that the RO certified the permanency 
issue as well as the increased rating issue to the Board.  
However, the Board has the ultimate authority and obligation 
to determine its own jurisdiction, including whether an 
appeal is timely.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 19.4, 20.203 (2000).  The Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991).  As noted above, under 
VA regulations, an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).  In the instant case, the record 
contains no NOD as to the permanency issue; therefore, the 
Board does not have jurisdiction.  The matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. From August 15, 1997 to August 3, 1998, the veteran's PTSD 
was manifested by chronic anxiety, with irritability, 
difficulty sleeping, nightmares, depression, problems with 
concentration and attention deficits, and GAF score of 50.  
The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas but not 
total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent, but 
not more, for PTSD, for the period from August 15, 1997 to 
August 3, 1998, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.125, 4.126, 4.130 Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  As explained in the Introduction above, the issue 
before the Board is entitlement to a disability rating, in 
excess of 50 percent, for the period of time from August 15, 
1997 to August 3, 1998.  The veteran was provided adequate 
notice as to the evidence needed to substantiate both his 
claims in letters provided by the RO, the statement of the 
case (SOC) issued in May 1998, and the supplemental 
statements of the case (SSOC's) issued in June 1998 and 
August 1999.  Thus, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  Of particular 
relevance as to the issue currently on appeal, the veteran 
was afforded a VA psychiatric examination in October 1997.  
In addition, the veteran's VA inpatient and outpatient 
treatment records for the relevant time period are of record 
and the veteran has indicated that the VA provided all his 
psychiatric treatment during that time period.  Careful 
comparison of the veteran's VA medical appointment records 
and the available clinical treatment records reveals that 
there are no clinical records for the veteran's monthly visit 
in November 1997 and December 1997 in the claims folder.  
Furthermore, the veteran was not seen in January 1998 due to 
cancellation.  However, as noted above, there is of record a 
lengthy detailed report of the veteran's October 1997 
psychiatric examination, clinical records of all outpatient 
psychiatric visits from February 1998, as well as the 
hospital summary report from April 1998.  The Board notes 
that the February 1998 clinical notes actually indicate that 
the veteran's condition had actually improved since he had 
begun treatment in November 1997.  Thus, the Board finds 
that, in the instant case, there is no need to remand to 
attempt to obtain the clinical records of the November and 
December 1997 outpatient visits as the Board finds that the 
available lay and medical documents dated both prior to and 
subsequent to that time provide sufficient evidence to render 
an equitable decision at this time.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim which 
has not been obtained and associated with the claims folder.  
Therefore, VA has also satisfied its duty to assist the 
veteran in the development of his claim.  

II.  Increased rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

Historically, service connection for PTSD was established by 
an October 1997 rating decision.  A 30 percent evaluation was 
initially assigned effective from August 15, 1997.  
Thereafter, in a June 1998 rating decision, the RO increased 
the evaluation for the veteran's service-connected PTSD from 
30 to 50 percent, effective from August 15, 1997.  In a 
subsequent decision, the RO in February 1999 increased the 
evaluation for the PTSD to 100 percent, effective from August 
3, 1998.  He now contends that the severity of his PTSD 
symptoms was such that he was entitled to an evaluation 
higher than 50 percent prior to August 3, 1998.  

The veteran underwent his initial VA rating examination in 
October 1997.  The report of that examination shows that the 
veteran was a college graduate with a degree in management 
and had worked as a store manager for a number of retail 
chains.  Currently, the veteran was having trouble just 
maintaining minimal employment, such as sacking groceries.  
The veteran had current symptoms of painful intrusive 
memories of combat that occurred daily, as well as 
nightmares.  He described a great deal of emotional 
detachment, extreme anxiety, and difficulty with depression 
and reported a history of suicidal ideation.  He also had 
much difficulty with anger and irritability.  He was 
frightened that he might hurt someone in a rage.  The veteran 
had difficulty with concentration, was constantly on guard 
and hypervigilant, and startled easily.  Until approximately 
four years earlier the veteran had been able to push away 
painful thoughts and feelings by working extreme hours and 
gambling.  The veteran described himself as a former 
workaholic working 16 hour days without taking a day off for 
six months at a time for many years.  However, as the 
veteran's psychiatric symptoms had been steadily worsening, 
he was having increasing difficulty being able to push away 
his painful re-experiencing phenomenon and managing the 
stress of even the most minimally stressful work environment.  

On mental status examination, the veteran was observed to be 
alert, oriented and cooperative.  He appeared both anxious 
and depressed.  The veteran's cognitive abilities were 
grossly intact, although he described difficulty with 
cognition because of anxiety and intrusive memories.  The 
Diagnosis was PTSD, chronic and severe.  The examiner noted 
that despite the fact that the veteran was working full time, 
he was working at a job that was much beneath his level of 
education and experience due to his increasing inability to 
adapt to stressful circumstances.  Other than some social 
contact with fellow veterans, he was quite socially isolated.  
It was also noted that the veteran described increasing 
irritability with periods of violence or near violence.  The 
examining psychiatrist further opined that "the [veteran] 
will not be able to just function in an work environment for 
much longer due to his inability to tolerate even the most 
minimal levels of stress . . ."  A GAF (global assessment of 
functioning) score was not assigned.

Thereafter, the veteran apparently began outpatient 
psychiatric treatment, once a month, at the local VA Medical 
Center (VAMC).  Medical appointment records indicate he was 
seen once in November 1997 and once in December 1997.  The 
veteran's appointment in January 1998 was canceled several 
times.  Review of the notes from his February 1998 visit 
indicate that the veteran reported that the prescribed Prozac 
had not only improved his depression but also his temper, 
concentration, and sleep problems.  The diagnoses on Axis I 
were PTSD, chronic, and major depression, recurrent and mild; 
both in partial remission on medications.  The veteran was 
assigned a current GAF of 70, and 50 for the past 12 months.  

In March 1998, the veteran attended a psychoeducational 
series of PTSD classes.  As a result of memories triggered by 
these classes, the veteran reportedly experienced an 
exacerbation of his PTSD symptoms.  On April 1, 1998, he was 
seen for individual counseling.  He had been experiencing 
increasing sleep disturbance, nightmares, and intrusive 
memories of Vietnam.  The psychologist noted that the veteran 
appeared to be having trouble discriminating reality from his 
imagination at present.  He voiced serious concern about 
acting on suicidal impulse.  His current GAF was judged to be 
only 35 and it was determined that the veteran should be 
admitted for inpatient treatment to help him to stabilize and 
possibly prevent self-harm.  

The April 1998 VA hospital discharge summary indicates that 
the veteran was hospitalized for approximately three days.  
On admission it was noted that he was slightly disheveled, 
quite agitated and even seemed to be dissociating at times.  
His affect appeared drained, anxious, agitated and depressed.  
He had suicidal ideation.  He had an accelerated rate of 
thought process but normal flow.  He was alert and oriented.  
Upon admission however, he gained control quickly and was 
discharged improved in good condition to his home with a good 
prognosis.  At discharge, his GAF was 50.  The diagnosis was 
PTSD, chronic with acute exacerbation.  

The veteran submitted a statement in June 1998, which 
indicated that he was experiencing increased PTSD symptoms of 
loss of memory, frequent panic attacks, major depression, 
hallucinations and thoughts of suicide.

On August 3, 1998, several documents were received from the 
veteran.  One, a statement from his wife of 20 years, 
indicated that the veteran was currently unemployed, 
despondent, suicidal at times, and unable to hold a job.  The 
veteran also submitted a statement in which he indicated he 
was unable to work due to PTSD symptoms since June 1998.  In 
addition to the personal statements, the veteran submitted 
police and court records which showed that the veteran was 
physically assaulted by his supervisor at work (grocery 
store) in June 1998.  

VA outpatient treatment records indicate that the veteran was 
seen in June 1998, the day following the assault incident.  
He was visibly shaken and very agitated.  In July 1998, the 
veteran was seen again.  His employer had been found guilty 
in court; however, the veteran still did not have a job.  The 
veteran felt he was unable to get a job because everyone knew 
he had pressed charges against his employer.  The mental 
health worker noted that this, on top of his PTSD symptoms, 
made the veteran's employability questionable.  The veteran 
presented for an unscheduled visit in late July 1998.  He 
reported increased symptoms of anxiety and PTSD.  The veteran 
was staying awake at night and "keeping watch" outside his 
home to prevent feared retribution from his former 
supervisor.  The VA psychologist noted that the veteran was 
not likely to be able to return to his former job due to his 
unresolved sense of violation.  The psychologist further 
opined that the veteran "would probably have problems [with] 
excess anxiety and anger at any work setting at the present 
time."

The veteran was again afforded a VA psychiatric rating 
examination in December 1998.  Although the veteran's claims 
folder was not available for review, the examining 
psychiatrist stated that it was his medical opinion that the 
veteran presented "a symptom pattern of indicative and in my 
opinion completely disabling [PTSD]".  The veteran described 
daily intrusive memories, nightmares, flashback phenomenon 
where he dissociated from current reality.  Certain stimuli 
caused him extreme distress when exposed to them.  For years 
the veteran tried to push away these symptoms by being a 
workaholic.  After many years he finally was unable to 
continue functioning at work, losing all ability to focus, 
concentrate, and follow instructions.  The veteran avoided 
situations that he knew would cause him difficulty; thus 
staying in his room all day unless going to a psychiatric 
appointment.  The veteran was extremely "walled off", 
detached and numbed.  He had recently attempted suicide which 
led to hospitalization in November 1998.  The veteran was 
hypervigilant, scanning his perimeter all the time.  The 
veteran had not worked for six months.  Prior to that he had 
returned to working in the grocery store, but as a sacker 
rather than as a manager.  After being physically assaulted 
by his manager he had been unable to work at all.  On mental 
status examination, the veteran was described as alert, 
oriented, and cooperative.  He was obviously depressed.  His 
affect was rather blunted.  There was no evidence of 
delusions or hallucinations, although he described episodes 
of dissociation from current reality.  The veteran's 
cognitive abilities were grossly intact, but he described 
massive interference with his cognition due to anxiety and 
intrusive memories.  He continued to have some suicidal 
ideation.  The diagnosis on Axis I was PTSD, chronic and 
severe.  The veteran was assigned a GAF of 20.  

The VA examiner in December 1998, further commented that the 
veteran was "completely disabled by PTSD."  The veteran was 
currently a persistent danger to himself and had a past 
history of physical violence towards others.  Finally, the 
veteran described dissociation from current reality which 
would represent massive difficulties in functioning in the 
work place.  Finally, the examiner noted that the veteran had 
recently been found totally disabled by the Social Security 
Administration.  

Thereafter, the RO in a February 1999 rating decision, 
increased the veteran's disability evaluation for PTSD from 
50 to 100 percent, effective from August 3, 1998 (the date 
the veteran submitted documentation of the workplace assault 
and his unemployment).  

Legal analysis

Under the criteria for evaluating PTSD disorders, a 50 
percent rating is assigned upon a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger in hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

Applying the regulations governing the veteran's service-
connected PTSD to the evidence of record, the Board concludes 
that the veteran's symptoms during this period were more 
analogous to the criteria for a 70 percent rating than the 
assigned 50 percent rating.  In particular, the Board notes 
the findings of the VA examiner in October 1997 as to the 
severity of the veteran's disability.  The veteran was noted 
to have very limited social contact with others and to have a 
rather tenuous hold on his ability to continue his employment 
even as a bagger at a grocery store.  Although the veteran 
apparently improved briefly with medication as evidenced by 
the February 1998 VA clinical report, he then rapidly 
decompensated to the point that he was briefly hospitalized 
in early April 1998.  However, he was able to stabilize and 
return to his former level of functioning, with an assigned 
GAF of 50.  Again, he was able to function in the community 
and to work at his full-time job at the grocery store, 
although admittedly with difficulty.  

The Board further observes that the veteran's overall GAF 
score for this period, except for his brief hospitalization 
in April 1998, was 50.  Such a GAF score generally does 
suggest the presence of a psychiatric disability of a serious 
degree of severity causing serious difficulty in social or 
occupational functioning.  The October 1997 examination 
report and subsequent VA clinical treatment records tend to 
support such a GAF score.  In October 1997, the veteran 
appeared quite anxious and depressed but his cognitive 
abilities were grossly intact.  He reported some suicidal 
ideation in the past.  There was no evidence of delusions or 
hallucinations.  However, the examiner did note that the 
increasing severity of the veteran's symptoms made continued 
employment doubtful.  In February 1998, the veteran reported 
reduced symptoms with the recently prescribed medication and 
his PTSD was noted to be in remission.  However, in April 
1998, an exacerbation of symptoms led to his three-day 
hospitalization, but at discharge he was noted to be improved 
and discharged home with good prognosis.  Thereafter, he did 
well until the assault incident in late June 1998.  Reviewing 
the clinical treatment records from July 1998, it is obvious 
that the veteran was experiencing another exacerbation of 
symptoms; however, at that time he was still in touch with 
reality, and there was no indication of suicidal ideation or 
harm to others as later noted by the VA examiner in December 
1998.  

Thus, the Board finds that psychiatric symptomatology of a 
serious degree of severity as suggested by the veteran's GAF 
scores is most consistent with the criteria for a 70 percent 
evaluation as contemplated by the Rating Schedule.  With 
regard to the next higher, 100 percent, rating, while the 
Board does concede that the record does shows considerable 
occupational impairment during the period from August 15, 
1997 to August 3, 1998, the Board must find that the 
symptomatology shown on repeat examination of the veteran 
simply does not rise to the level required for the 100 
percent rating.  The Board notes that the evidence does 
establish that the veteran experienced a great deal of 
difficulty in his social and work relationships, that he 
experienced some difficulty sleeping, and that he experienced 
occupational and social impairment due primarily to his 
anxiety and irritability.  Such symptomatology is 
contemplated in the criteria for assignment of a 70 percent 
evaluation.  Even so, the objective medical evidence fails to 
show that the veteran's symptomatology was of such a degree 
as to warrant assignment of a 100 percent evaluation.  He was 
not shown to experience gross impairment in thought processes 
or communication; persistent danger in hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name as contemplated 
by the rating criteria.  During the relevant time period in 
question, the veteran was consistently shown to be fully 
oriented, and his social and occupational difficulties were 
not shown to be sufficiently severe as to totally preclude 
him from establishing or maintaining effective work or 
personal relationships.  Accordingly, based on the foregoing, 
the Board finds that the veteran is entitled to an increased 
evaluation of 70 percent, but no higher, for the service-
connected PTSD prior to August 3, 1998; and that the 
preponderance of the evidence is against assignment of a 
disability evaluation in excess of 70 percent.  

The Board's decision to grant only a 70 percent rating for 
the period on appeal, however, does not preclude 
consideration of his claim on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions of 38 
C.F.R. § 3.321(b)(1) (2000), have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, as noted, the objective medical evidence 
fails to establish the presence of an overall disability 
picture to the degree of severity the veteran has alleged.  
There has been no showing that the disability under 
consideration, PTSD, has caused marked interference with 
employment, or has necessitated frequent periods of 
hospitalization during the period of time in question.  The 
Board finds no evidence of an unusual or exceptional 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's PTSD on a schedular basis.  However, his 
objectively demonstrated symptomatology has not been found to 
be of such severity as to warrant assignment of an initial 
evaluation in excess of 70 percent rating on a schedular 
basis.  Likewise, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 70 percent evaluation for PTSD 
is granted prior to August 3, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


